      Case 1:20-cv-02924-DLC Document 11 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 MELROSE ASSOCIATES LIMITED PARTNERSHIP, :
                                         :
                     Plaintiff,          :            20cv2924 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 FLORAL ASSOCIATES LIMITED PARTNERSHIP, :
 JOSEPH T. CEFALO, FREDERICK W. CEFALO, :
 and STEPHEN R. CEFALO                   :
                                         :
                     Defendants.         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     This case was removed from the Supreme Court of the State

of New York, County of New York (“the New York Supreme Court”),

to this Court on April 9, 2020.      On April 16, 2020, defendants

filed a motion to dismiss the complaint pursuant to Rules

12(b)(1), (3), and (6), Fed. R. Civ. P, or, in the alternative,

to transfer venue.   An Order of April 17 required the defendants

to file on ECF, by May 8, 2020, a letter explaining the basis

for their belief that diversity of citizenship exists.          On May

4, the plaintiff filed a letter with the Court stating that

there is no federal diversity jurisdiction over this action and

requesting that the Court remand the case back to the New York

Supreme Court.   Accordingly, it is hereby
         Case 1:20-cv-02924-DLC Document 11 Filed 05/05/20 Page 2 of 2



     ORDERED that the defendants’ letter explaining the basis

for their belief that diversity of citizenship exists, due May

8, 2020, shall address the plaintiff’s May 4 letter.



Dated:       New York, New York
             May 5, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
